DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 18, 19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. (USPN 6605007) in view of Deshmukh (USPN 10207162).
Regarding claim 1, Bissonnette et al. discloses a club head having a hollow therein made of a face portion, crown portion, and sole portion. The face portion has a central zone including a face center and a peripheral zone surrounding the central zone. Bissonnette et al. discloses the central and peripheral zone each having a flexural stiffness defined by E*t3 wherein E is the Young’s modulus and t is the thickness of the zone (See paragraph bridging columns 5 and 6). Bissonnette et al. also discloses a ratio of the flexural stiffness of the center zone to the peripheral zone being greater than 3 with examples showing the ratio being as much as 8 (See Table 1). With respect to the applicant claiming the flexural stiffness being E*t3/12, the 1/12 would be negligible in the changing the ratio values and, therefore, is not seen as a result 
Regarding claim 3, Bissonnette et al. discloses the central and peripheral zones having constant thicknesses (See Column 10, lines 56 through 67).
Regarding claim 6, Deshmukh discloses the second material disposed inside the face portion without being exposed from the face portion to the outside thereof (See Figure 7A).
Regarding claim 7, Deshmukh discloses the peripheral zone being a single layer structure made of a first material and the central zone structure made of an outer surface layer, an inner surface layer, and an interlayer therebetween. The outer surface and inner surface layers are made of the first material and the interlayer is made of a second material (See Column 12, lines 30 through 50).
Regarding claim 8, Deshmukh discloses the central zone and peripheral zone having a constant thickness. Deshmukh also shows the outer surface layer, 
Regarding claims 18 and 19, Bissonnette et al. discloses the area of the central zone being 15 to 60% of the total face area (See paragraph bridging columns 6 and 7).
	Regarding claim 21, see the above regarding claim 1.  In addition, Bissonnette et al. discloses the central zone being thicker than the peripheral zone.
	Regarding claim 22, see the above regarding claim 7.
	Regarding claim 23, see the above regarding claim 6.
	Regarding claim 24, see the above regarding claim 3.
	Regarding claim 25, see the above regarding claim 8.
	 
Claims 17, 20, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. (USPN 6605007) in view of Deshmukh (USPN 10207162) further in view of Hocknell et al. (USPN 6471604).
Regarding claim 17, see the above regarding claim 1.
Regarding claim 20 and 26, Bissonnette et al. discloses the volume of the club head being greater than 250cc and the weight of the club head being 150 to 220 grams (See Column 5, lines 37 through 33). Bissonnette et al. in view of Deshmukh does not disclose the weight of the face portion. Hocknell et al. discloses a club head having a face portion wherein the face portion weighs 50 to 110 grams (See Column 12, lines 13 through 36). One having ordinary skill in the art would have found it obvious to have the 
Regarding claim 27, see the above regarding claims 1 and 21.
Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive. 
Applicant argues that Deshmukh does not provide motivation for Bissonnette et al. because it teaches forging and not casting.  The examiner disagrees.
Deshmukh discloses that it is difficult to achieve via casting (See Paragraph bridging columns 4 and 5).  The line of development flowing from the reference’s disclosure is not unlikely to be productive from the result sought out by the reference.  Teaching a wasteful way does not equate to teaching away (Orthopedic Equip Co. v. United States, 271 USPQ 193).  Based on applicant’s arguments, the above rejection has been furnished.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.